Name: Commission Regulation (EC) NoÃ 1286/2006 of 29 August 2006 amending for the 70th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: European construction;  criminal law;  free movement of capital;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 30.8.2006 EN Official Journal of the European Union L 235/14 COMMISSION REGULATION (EC) No 1286/2006 of 29 August 2006 amending for the 70th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 18 and 23 August 2006, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 25 July, the Sanctions Committee decided a number of amendments of existing entries and one of them should still be included in Annex I. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 2006. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1228/2006 (OJ L 222, 15.8.2006, p. 6). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry is removed from the heading Natural persons: Ali Ahmed Yusaf (alias Ali Galoul), KrÃ ¤lingegrÃ ¤nd 33, S-16362 SpÃ ¥nga, Sweden; date of birth: 20 November 1974; place of birth: Garbaharey, Somalia; nationality: Swedish; passport No: Swedish passport 1041635; national identification No: 741120-1093. (2) The entry Hani Al-Sayyid Al-Sebai (alias (a) Hani Yousef Al-Sebai, (b) Hani Youssef, (c) Hany Youseff, (d) Hani Yusef, (e) Hani al-Sayyid Al-Sabai, (f) Hani al-Sayyid El Sebai, (g) Hani al-Sayyid Al Sibai, (h) Hani al-Sayyid El Sabaay, (i) El-Sababt, (j) Abu Tusnin, (k) Abu Akram, (l) Hani El Sayyed Elsebai Yusef, (m) Abu Karim). Address: London, United Kingdom. Date of birth: (a) 1.3.1961, (b) 16.6.1960. Place of birth: Qaylubiyah, Egypt. Nationality: Egyptian under the heading Natural persons is replaced by: Hani Al-Sayyid Al-Sebai (alias (a) Hani Yousef Al-Sebai, (b) Hani Youssef, (c) Hany Youseff, (d) Hani Yusef, (e) Hani al-Sayyid Al-Sabai, (f) Hani al-Sayyid El Sebai, (g) Hani al-Sayyid Al Sibai, (h) Hani al-Sayyid El Sabaay, (i) El-Sababt, (j) Abu Tusnin, (k) Abu Akram, (l) Hani El Sayyed Elsebai Yusef, (m) Abu Karim, (n) Hani Elsayed Youssef). Address: London, United Kingdom. Date of birth: (a) 1.3.1961, (b) 16.6.1960. Place of birth: Qaylubiyah, Egypt. Nationality: Egyptian. (3) The entry Sajid Mohammed Badat (alias (a) Abu Issa, (b) Saajid Badat, (c) Sajid Badat, (d) Muhammed Badat, (e) Sajid Muhammad Badat, (f) Saajid Mohammad Badet, (g) Muhammed Badet, (h) Sajid Muhammad Badet). Date of birth: (a) 28.3.1979, (b) 8.3.1976. Place of birth: Gloucester, United Kingdom. Passport No: (a) United Kingdom passport number 703114075, (b) United Kingdom passport number 026725401. Other information: Currently in custody in the United Kingdom. Previous address is Gloucester, United Kingdom under the heading Natural persons is replaced by: Sajid Mohammed Badat (alias (a) Abu Issa, (b) Saajid Badat, (c) Sajid Badat, (d) Muhammed Badat, (e) Sajid Muhammad Badat, (f) Saajid Mohammad Badet, (g) Muhammed Badet, (h) Sajid Muhammad Badet, (i) Sajid Mahomed Badat). Date of birth: (a) 28.3.1979, (b) 8.3.1976. Place of birth: Gloucester, United Kingdom. Passport No: (a) 703114075 (United Kingdom passport), (b) 026725401 (United Kingdom passport). Other information: Currently in custody in the United Kingdom. Previous address is Gloucester, United Kingdom. (4) The entry Shamil BASAYEV (alias Abdullakh Shamil Abu-Idris); place of birth: Dyshni-Vedeno, Chechnya, Russian Federation; date of birth: 14 January 1965; Russian passport No 623334 (January 2002) under the heading Natural persons is replaced by: Shamil Salmanovich Basayev (alias Abdullakh Shamil Abu-Idris). Date of birth: 14.1.1965. Place of birth: Dyshni-Vedeno, Vedensk district, Chechen-Ingush Autonomous Soviet Socialist Republic, Soviet Union (Russian Federation). Nationality: Russian. Passport No: 623334 (Russian passport, January 2002). National identification No: IY-OZH No 623334 (issued on 9 June 1989 by the Vedensk district). Other information: International arrest warrant issued by the Russian Government. (5) The entry Al Sayyid Ahmed Fathi Hussein Eliwah (alias (a) Al Sayyid Ahmed Fathi Hussein Eliwa, (b) Al Sayyid Ahmed Fathi Hussein Alaiwah, (c) Al Sayyid Ahmed Fathi Hussein Elaiwa, (d) Al Sayyid Ahmed Fathi Hussein Ilewah, (e) Al Sayyid Ahmed Fathi Hussein Alaywah, (f) El Sayed Ahmad Fathi Hussein Elaiwa, (g) Hatim, (h) Hisham, (i) Abu Umar). Date of birth: (a) 30.7.1964, (b) 30.1.1964. Place of birth: (a) Suez, Egypt, (b) Alexandria, Egypt. Nationality: Egyptian. Other information: lives in the United Kingdom under the heading Natural persons is replaced by: Al Sayyid Ahmed Fathi Hussein Eliwah (alias (a) Al Sayyid Ahmed Fathi Hussein Eliwa, (b) Al Sayyid Ahmed Fathi Hussein Alaiwah, (c) Al Sayyid Ahmed Fathi Hussein Elaiwa, (d) Al Sayyid Ahmed Fathi Hussein Ilewah, (e) Al Sayyid Ahmed Fathi Hussein Alaywah, (f) El Sayed Ahmad Fathi Hussein Elaiwa, (g) Hatim, (h) Hisham, (i) Abu Umar). Date of birth: (a) 30.7.1964, (b) 30.1.1964. Place of birth: (a) Suez, Egypt, (b) Alexandria, Egypt. Nationality: Egyptian. Passport No: RP0185179 (United Kingdom passport in the name of Al-Sayyid Ilewah, which was issued on 11.9.2001 and expires on 11.9.2011). Other information: lives in the United Kingdom. (6) The entry Abdelghani Mzoudi (alias (a) Abdelghani Mazwati, (b) Abdelghani Mazuti). Address: op de Wisch 15, 21149 Hamburg, Germany. Date of birth: 6.12.1972. Place of birth: Marrakesh (Morocco). Nationality: Moroccan. Passport No: (a) Moroccan passport No F 879567, issued 29.4.1992 in Marrakesh, Morocco, valid until 28.4.1997, renewed until 28.2.2002; (b) Moroccan passport No M271392, issued 4.12.2000 by the Moroccan Embassy in Berlin, Germany. National identification No: Moroccan personal ID No E 427689, issued 20 March 2001 by the Moroccan Consulate General in DÃ ¼sseldorf, Germany. Additional information: (a) remanded in custody in Germany (June 2003), (b) last registered at this address under the heading Natural persons is replaced by: Abdelghani Mzoudi (alias (a) Abdelghani Mazwati, (b) Abdelghani Mazuti). Address: op de Wisch 15, 21149 Hamburg, Germany. Date of birth: 6.12.1972. Place of birth: Marrakesh (Morocco). Nationality: Moroccan. Passport No: (a) F 879567 (Moroccan passport which was issued in Marrakesh, Morocco, on 29.4.1992, valid until 28.4.1997 and renewed until 28.2.2002), (b) M271392 (Moroccan passport issued on 4.12.2000 by the Moroccan Embassy in Berlin, Germany). National identification No: E 427689 (Moroccan personal ID, issued on 20.3.2001 by the Moroccan Consulate General in DÃ ¼sseldorf, Germany). Other information: (a) last registered at this address, (b) after release from custody, he left Germany for Morocco in June 2005. (7) The entry Mansour Thaer, date of birth: 21 March 1974; place of birth: Baghdad, Iraq under the heading Natural persons is replaced by: Mansour Thaer. Date of birth: 21.3.1974. Place of birth: Baghdad, Iraq. Other information: Deported from Germany to Jordan in February 2005.